DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Response to Arguments
The applicant states that “Krames uses a treatment such as a heat treatment to initiate formation of misfit dislocations and minimize formation of threading dislocations. It does not disclose growing a heteroepitaxial layer on the seed area without nucleating substantially any threading dislocations as in the present claims. Thus, Krames fails to disclose or suggest growing a heteroepitaxial layer on the seed area without nucleating substantially any threading dislocations, wherein the heteroepitaxial layer and the substrate have decreased strain away from an interface with the seed area as in the present claims.” (Response, page 9.) However, paragraph [0031] states that this method of Krames “avoids or minimizes the formation of threading dislocations in the active layer.” Thus threading dislocations are not formed in the first place. Krames discloses at [0045] that “[g]eneration of misfit dislocations may also be facilitated by deposition of a thin layer of AlxGa(1-x)N, for example, thinner than about 10 to 100 nanometers, followed by annealing to a temperature between about 1000 degrees and about 1400 degrees Celsius in an ammonia-rich atmosphere.” Thus small number of atomic layers are grown, then subjected to annealing, which then determines what happens is the bulk of the heteroepitaxial growth. Thus (the large majority of) the heteroepitaxial layer is grown, as recited in the claims, which substantially no threading dislocations, as recited by Krames at [0031]. The examiner believes that this falls with the claim scope.
The applicant argues that Krames discloses the use of dislocations to reduce stress: “Krames discloses generating dislocations to achieve strain relaxation. Specifically, Krames states ‘[t]his invention seeks to maximize the extent of strain relaxation by generation of misfit dislocations.’ (Krames, para. [0025].) Krames further states ‘[t]he predetermined growth plane combined with stress at the InGaN/GaN heterointerface results in the formation of a network of dislocations which allows the InGaN seed layer to relax. Continued growth of InGaN (by any one or a combination of the methods) results in a thicker, relaxed, InGaN layer with the dislocation density becoming reduced as layer thickness increases, due to annihilation of colliding dislocations.’ (Id., para. [0025].) Krames discloses a relaxed InGaN layer that includes a large density of defects which decay into the heteroepitaxial layer. The relaxed InGaN layer further includes stress at the substrate interface that has decayed at the interface with the heteroepitaxial layer. There is also a large density of defects in the heteroepitaxial layer at the interface with the relaxed layer that decays due to annihilation as growth proceeds. (Id., paras. [0007] and [0008].) In other words, the structure of Krames includes a defected layer in the heteroepitaxial layer just above the interface, a discontinuity in the strain above/below the interface, no strain in the material grown above the defected layer, no strain in the substrate, and a gradual decrease in the defect density away from the interface. Figure 1, shown below, illustrates this. The top of Figure 1 shows a heteroepitaxial layer and a substrate having decreased strain away from an interface with the seed area as recited in the claims of the present application. In contrast, the bottom of Figure 1 shows Krames’ defected layer in the heteroepitaxial layer just above the interface, no strain in the material above the defected layer, no strain in the substrate, and a decrease in the defect density in only the defected layer away from the interface.”
The examiner understands FIG. 1 to be the applicant’s quasi-quantitative understanding of Krames compared with a current understanding of the present invention, meaning that FIG. 1 was produced for purposes of illustration of the applicant’s understanding, and does not derive from previously existing sources. It is not clear to the examiner that Krames discloses that all of strain is concentrated in the thin initial deposition layer (“defected layer” in applicant’s FIG. 1). It is also not clear to the examiner that the strain can have essentially an infinite slope at the interface between the “defected layer” and the substrate, as the response’s FIG. 1 ilustrates. However, it is not necessary to resolve this question presently, because the current claim language recites that “the heteroepitaxial layer and the substrate have decreased strain away from an interface with the seed area”. As noted below in the 112 rejection, this claim language is not clear because it is not clear what is decreased compared to what. However, interpreting the claim language as meaning that the heteroepitaxial layer and the substrate have decreased strain away from an interface with the seed area as compared to the strain at the seed area. In both the top and the bottom parts of FIG. 1 in the response, the maximum at the top of the substrate (the seed area), and thus any other location has a lower (decreased) strain everywhere else, as both the top and bottom parts of this FIG. 1 illustrate. Thus, according the applicant’s understanding, claim 1 reads on the existing prior art rejection.
If the applicant believes that there is a difference of understanding between the examiner and the applicant, the applicant is invited to contact the examiner to discuss the matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-18, 20-21, 24-27 and 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 16 recite that “the heteroepitaxial layer and the substrate have decreased strain away from an interface with the seed area”. It is not set forth with specificity what is decreased compared to what, and thus the scope of the claims cannot be definitely determined.
For present purposes, the Rejection interprets this limitation to mean that the strain in the heteroepitaxial layer and the substrate is lower than the strain at a seed layer interface. 
The remaining claims are rejected based on their dependencies. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8-18, 20, 22, 24-27, and 29-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krames, US 2012/0091465 in view of Von Kanel, US 2013/0037857.
Claim 1: Krames discloses
providing a semiconductor substrate (bottom portion 801); 
forming a nanostructured pedestal (patterned portion of 801) on the semiconductor substrate, the pedestal having a top surface and a side surface (FIG. 8); 
providing a seed area comprising an exposed top surface of the pedestal, the seed area having a linear surface dimension that ranges from about 10 nm to about 50 nm ([0035]);
and growing the heteroepitaxial layer on the seed area (FIG. 8) without nucleating substantially any threading dislocations (“An epitaxial or active layer may be subjected to a treatment, for example, a thermal treatment, that initiates the formation of misfit dislocations and avoids or minimizes the formation of threading dislocations in the active layer.” [0031]), 
wherein the heteroepitaxial layer and the substrate have decreased strain away from an interface with the seed area,
according to the applicant’s understanding of Krames shown in the bottom portion of FIG. 1 on page 8 of the response, the strain in heteroepitaxial layer and the strain in the substrate is zero or lower than the maximum strain at the top of the substrate (the seed area). 
wherein a portion of the heteroepitaxial layer extends above has a width dimension that is wider than a corresponding width dimension of the seed area (FIG. 8).
Krames does not disclose a growth mask. However, Von Kanel, in the same field of technology, discloses
providing a selective growth mask layer (630) on the top surface and side surface of the pedestal (FIG. 6); 
removing a portion of the selective growth mask layer (“Subsequently, this dielectric layer may be removed from elevated regions 110, 410, 610”; Von Kanel at [0096])
wherein the exposed top surface is approximately coplanar with a top surface of the selective growth mask layer (FIG. 6).
It would have been obvious to have had a growth mask in Krames in order to prevent epitaxial growth on the sides where growth is not desired.
Claim 3: Krames in view of Von Kanel discloses a process the same as the present claimed in important aspects, including the size of the seed area (see the present application at [0031]). Thus those in the art would expect the same outcome, including the same defects or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977). 
Claim 5: a portion of the heteroepitaxial layer above the selective growth mask layer has a polygonal cross-sectional shape (FIG. 8).
Claim 6: the heteroepitaxial layer slopes outward proximate the seed area (FIG. 8).
Claim 8: the heteroepitaxial layer is grown entirely above a top surface of the selective growth mask layer (FIG. 8).
Claim 9: the semiconductor substrate is comprised of silicon (Krames [0036]).
Claim 10: Krames does not disclose the crystal orientation of the substrate. However, a [001] orientation is very common. See Von Kanel, ([0014], [0098]). It would have been obvious to have had this orientation in Krames as a common orientation in the art and one used in similar technology disclosed by Von Kanel. 
Claim 11: Von Kanel discloses at [0096] etching the selective growth mask layer to expose the seed area; as it is parallel to the top of the substrate, it will also be a (001) plane of the silicon.
Claim 12: Von Kanel discloses in FIGS. 7a, 7b, and 7d pedestals with a high aspect ratio between a shorter and longer dimension. The longer sides are clearly shown to be much longer than the short sides. It would have been obvious to have used such long pedestals in Krames as a known effective pedestal for heteroepitaxial growth. The length of those sides is not particularly disclosed. However, changes in dimension are not usually a source of patentable distinction absent unexpected results. MPEP 2144.04(IV).
Claim 13: the selective growth mask layer is comprised of silicon dioxide. “Dielectric layer 630 may for example be a thermal oxide formed on a patterned Si substrate.” Von Kanel at [0096].
Claim 14: Krames discloses forming a portion of a transistor from the heteroepitaxial layer. Krames at [0032].
Claim 15: Krames discloses the seed area having a linear surface dimension that ranges from about 10 nm to less than 25 nm. “The pitch, or lattice constant, of the pattern may be chosen to be … about 10 nm” (Krames at [0035]).
Claim 16: Krames discloses
providing a semiconductor substrate (801); 
forming a nanostructured pedestal on the semiconductor substrate, the pedestal having a top surface and a side surface (FIG. 8); 
providing a seed area comprising a top surface of the pedestal, the seed area having a linear surface dimension that ranges from about 10 nm to about 50 nm ([0035]); 
and growing the heteroepitaxial layer on the seed area without nucleating substantially any threading dislocations (“An epitaxial or active layer may be subjected to a treatment, for example, a thermal treatment, that initiates the formation of misfit dislocations and avoids or minimizes the formation of threading dislocations in the active layer.” [0031]),
wherein the heteroepitaxial layer and the substrate have decreased strain away from an interface with the seed area,
according to the applicant’s understanding of Krames shown in the bottom portion of FIG. 1 on page 8 of the response, the strain in heteroepitaxial layer and the strain in the substrate is zero or lower than the maximum strain at the top of the substrate (the seed area). 
wherein the heteroepitaxial layer is grown entirely above a top surface of the selective growth mask layer (FIG. 8).
Krames does not disclose a growth mask. However, Von Kanel, in the same field of technology, discloses
providing a selective growth mask layer (630) on the top surface and side surface of the pedestal (FIG. 6); 
removing a portion of the selective growth mask layer (“Subsequently, this dielectric layer may be removed from elevated regions 110, 410, 610”; Von Kanel at [0096])
wherein the exposed top surface is approximately coplanar with a top surface of the selective growth mask layer (FIG. 6).
It would have been obvious to have had a growth mask in Krames in order to prevent epitaxial growth on the sides where growth is not desired.
Claim 17: a portion of the heteroepitaxial layer extends above the growth mask and has a width dimension that is wider than a corresponding width dimension of the seed area (Krames FIG. 8).
Claim 18: Krames in view of Von Kanel discloses a process the same as the present claimed in important aspects, including the size of the seed area (see the present application at [0031]). Thus those in the art would expect the same outcome, including the same defects or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977). 
Claim 20: a portion of the heteroepitaxial layer above the selective growth mask layer has a polygonal cross-sectional shape (Krames FIG. 8).
Claim 21: the heteroepitaxial layer slopes outwardly proximate the seed area (Krames FIG. 8).
Claim 24: the semiconductor substrate is comprised of silicon (Krames [0036]).
Claim 25: Krames does not disclose the crystal orientation of the substrate. However, a [001] orientation is very common. See Von Kanel, ([0014], [0098]). It would have been obvious to have had this orientation in Krames as a common orientation in the art and one used in similar technology disclosed by Von Kanel. 
Claim 26: Von Kanel discloses at [0096] etching the selective growth mask layer to expose the seed area; as it is parallel to the top of the substrate, it will also be a (001) plane of the silicon.
Claim 27: Von Kanel discloses in FIGS. 7a, 7b, and 7d pedestals with a high aspect ratio between a shorter and longer dimension. The longer sides are clearly shown to be much longer than the short sides. It would have been obvious to have used such long pedestals in Krames as a known effective pedestal for heteroepitaxial growth. The length of those sides is not particularly disclosed. However, changes in dimension are not usually a source of patentable distinction absent unexpected results. MPEP 2144.04(IV).
Claim 29: Krames discloses forming a portion of a transistor from the heteroepitaxial layer. Krames at [0032].
Claim 30: the seed area having a linear surface dimension that ranges from about 10 nm to less than 25 nm. “The pitch, or lattice constant, of the pattern may be chosen to be … about 10 nm” (Krames at [0035]).
Claim 31: the selective growth mask layer is comprised of silicon dioxide. “Dielectric layer 630 may for example be a thermal oxide formed on a patterned Si substrate.” Von Kanel at [0096].
Claims 32 and 33: “An epitaxial or active layer may be subjected to a treatment, for example, a thermal treatment, that initiates the formation of misfit dislocations and avoids or minimizes the formation of threading dislocations in the active layer.” [0031]. Furthermore, Krames in view of Von Kanel discloses a process the same as the present claimed in important aspects, including the size of the seed area (see the present application at [0031]). Thus those in the art would expect the same outcome, including the same threading dislocations or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).

Claims 7 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897